Supreme Court of Florida
                             ____________

                            No. SC20-1563
                             ____________

    IN RE: AMENDMENTS TO FLORIDA RULE OF CRIMINAL
                  PROCEDURE 3.112.

                             April 1, 2021

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Criminal Procedure. We have

jurisdiction. See art. V, § 2(a), Fla. Const.

     The Florida Bar’s Criminal Procedure Rules Committee

(Committee) filed a report to amend rule 3.112, Minimum

Standards for Attorneys in Capital Cases. The Committee proposed

adding a new paragraph to subdivision (d), List of Qualified Conflict

Counsel, to include a list in each circuit court of counsel

disqualified pursuant to section 27.7045, Florida Statutes (2020)

(Capital case proceedings; constitutionally deficient representation)
to represent individuals either charged with a capital offense or

sentenced to death.

     With slight modification to the Committee’s proposal, we

amend rule 3.112(d) as follows. First, we retitle subdivision (d) to

“Lists of Qualified and Disqualified Conflict Counsel.” Next, we add

new subdivision (d)(3), which provides as follows:

     The chief judge for each circuit shall maintain a list of
     counsel who are disqualified to provide capital case
     representation pursuant to section 27.7045, Florida
     Statutes, and such list and any amendments thereto
     shall be forwarded to the chief judge of every other
     circuit.

     Accordingly, we amend Florida Rule of Criminal Procedure

3.112 as reflected in the appendix to this opinion. New language is

underscored. The amendments to the rule shall become effective

July 1, 2021.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceedings – Florida Rules of Criminal Procedure

Honorable Angela Cote Dempsey, Chair, Criminal Procedure Rules
Committee, Tallahassee, Florida, Joshua E. Doyle, Executive


                                 -2-
Director, and Mikalla Andies Davis, Staff Liaison, The Florida Bar,
Tallahassee, Florida,

     for Petitioner




                                -3-
                                    APPENDIX

Rule 3.112 Minimum Standards for Attorneys in Capital Cases

(a)-(c)         [No changes]

(d) Lists of Qualified and Disqualified Conflict Counsel.

          (1)-(2)    [No changes]

       (3) The chief judge for each circuit shall maintain a list of counsel who
are disqualified to provide capital case representation pursuant to section 27.7045,
Florida Statutes, and such list and any amendments thereto shall be forwarded to
the chief judge of every other circuit.

(e)-(l)         [No changes]

                               Committee Comments
                                  [No change]

                     Criminal Court Steering Committee Note
                                  [No change]




                                        -4-